                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
                                                                      DATE FILED: 12/18/2019
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :     (S4) 02-CR-1144-3 (VEC)
                                                                :
 BERNARD J. EBBERS,                                             :             ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 5, 2019, Defendant Ebbers filed a motion for reduction in

sentence and release under 18 U.S.C. § 3582(c)(1)(A), see Dkt. 350; and

        WHEREAS on December 18, 2019, the Court held oral argument on Defendant’s motion;

        IT IS HEREBY ORDERED that Defendant’s motion for a reduced sentence is

GRANTED for the reasons stated on the record. Defendant’s sentence is reduced to time served.

The Bureau of Prisons is authorized to delay execution of this Order for up to ten days after its

issuance so that the Bureau may make necessary arrangements related to Defendant’s release.

The Bureau of Prisons is directed to proceed as expeditiously as possible so as to avoid any

unnecessary delay. A written opinion and an amended judgment shall issue forthwith. The

Clerk of Court is respectfully directed to terminate docket entry 350.

SO ORDERED.

Dated: December 18, 2019                                        ___________________________
      New York, NY                                                  VALERIE CAPRONI
                                                                    United States District Judge
